Title: From Thomas Jefferson to Henry Dearborn, 29 July 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            
              Dear Sir
            
            Monticello July 29. 03.
          
          I inclose you a letter from E. I. Dupont who has established a gunpowder manufactory at Wilmington. if the public can with advantage avail themselves of his improvements in that art, it would be to encourage improvement in one of the most essential manufactures. I should be the more gratified by it as it would gratify his father who has been a faithful & useful friend to this country. during my ministry in Paris he was at the head of the bureau of commerce, and I was constantly indebted to his zealous exertions for all the ameliorations of our commerce with that country which were obtained. on the late occasion too of Louisiana tho’ he does not bring himself into view, I am satisfied that his just views of the subject have enabled him to make those energetic representations to Talleyrand, Marbois & others about the Consul, which his intimacy with them favored, and must have sensibly favored the result obtained. Accept my affectionate salutations and assurances of sincere esteem & respect
          
            
              Th: Jefferson
            
          
         